Citation Nr: 9925890	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97 - 17 806	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to March 30, 1995, for 
the grant of a total disability rating based on 
unemployability due to service-connected disability, 
including an allegation of clear and unmistakable error in 
the rating decision of July 24, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1996 and 
February 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

During the course of the veteran's March 1999 hearing held in 
Washington D.C. before the undersigned, the issue of 
entitlement to compensation benefits under the provisions of  
38 U.S.C.A. § 1151 for increased bilateral hearing disability 
and increased disability from labyrinthitis as residuals of 
left ear surgery performed at a VA medical facility on 
February 5, 1970, and on May 26, 1970 was discussed by the 
veteran and his representative.  Ultimately, it was agreed by 
the veteran and his representative that the issue of benefits 
under the provisions of  38 U.S.C.A. § 1151 for increased 
bilateral hearing disability and increased disability from 
labyrinthitis as residuals of left ear surgery performed at a 
VA medical facility on February 5, 1970, and on May 26, 1970 
was withdrawn.  Transcript, page 31.  38 C.F.R. § 20.204 
(1998).  The veteran indicated that he was seeking an 
increased rating (schedular or extraschedular) for bilateral 
hearing disability and labyrinthitis, effective from the date 
of his surgery in February 1970.  This is referred to the RO 
for the appropriate action.  Furthermore, it appears that the 
veteran is seeking service connection for a right arm and 
right shoulder secondary to the service-connected hearing 
loss and labyrinthitis.  These matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's claim for a total disability rating based 
on unemployability, VA Form 21-8940, was received at the RO 
on March 30, 1995.

3.  It was factually ascertainable that an increase in 
service-connected disability resulting in unemployability had 
occurred on September 19, 1994.

4.  The claim of clear and unmistakable error in the rating 
action of July 24, 1996, lacks legal merit.  38 C.F.R. 
§ 3.105(a) (1998);  


CONCLUSION OF LAW

An earlier effective date of September 19, 1994 is assigned 
for the grant of a total disability rating based on 
unemployability due to service-connected disabilities.  
38 U.S.C.A. §§ 5110(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.400, 3.400(b)(2)(i) and (o)(2) (1998).  

2.  The claim of clear and unmistakable error in the rating 
decision of July 24, 1996 1951, lacks legal merit.  38 C.F.R. 
§ 3.105(a) (1998);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Prior to March 30, 1995   

The Board finds that the appellant's claim for an effective 
date prior to March 30, 1995 for the grant of a total 
disability rating based on unemployability due to service-
connected disabilities is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  We further find that the facts relevant to that 
issue have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991). 

It is contended that the VA knew that the appellant was 
unemployable in 1970, although the veteran himself did not 
know it; that the VA sent him back to work for 18 years 
knowing that he was unemployable; and that the failure of the 
RO to obtain the complete records of his left ear surgery in 
February and June 1970 constitutes clear and unmistakable 
error.  Additionally, it is contended that the VA knew that 
he was unemployable in 1988, but did not tell him.  It is 
contended that the veteran has been unemployed since the date 
of his fall at work on March 5, 1988, in which he injured his 
right shoulder and right arm; that he is entitled to a grant 
of a total disability rating based on unemployability from 
the date of those injuries; and that the failure of the RO to 
assign an effective date for the grant of a total disability 
rating based on unemployability from the date of 
discontinuance of his employment was clear and unmistakable 
error. 

The Evidence

A rating decision of March 1946 granted service connection 
for left ear hearing loss, rated as noncompensably disabling.  
Following receipt of additional evidence, a rating decision 
of June 1946 granted service connection for bilateral 
defective hearing with retracted drums and tinnitus, 
evaluated as 50 percent disabling.  

A rating decision of January 1967 reduced the evaluation for 
the veteran's bilateral defective hearing from 40 percent to 
30 percent disabling.  In his Notice of Disagreement, the 
veteran discussed the severity of his hearing loss, and 
stated that his dizziness and loss of balance was affecting 
his job and that he was unable to climb ladders due to this 
disturbance.  The veteran was employed at the time, and there 
was no claim that he was unemployable as a result of service-
connected disabilities.  Following a VA examination in April 
1967, a rating decision of April 1967 granted service 
connection for labyrinthitis with postural vertigo, evaluated 
as 10 percent disabling from April 1967.  The veteran's 
service-connected tinnitus, previously evaluated with his 
bilateral defective hearing, was thereafter evaluated as a 
manifestation of his service-connected labyrinthitis.  His 
combined service-connected disability rating was 40 percent. 

Thereafter, a Board decision of January 1968 determined that 
the veteran was not entitled to a rating in excess of 30 
percent for bilateral deafness and was not entitled to a 
rating in excess of 10 percent for labyrinthitis with 
postural vertigo.  That decision constituted a final 
appellate determination with respect to those issues.

In November 1969, the veteran sought increased benefits for 
his bilateral ear disabilities, and treatment notes dated in 
November 1969 show that he requested that a left stapedectomy 
be preformed due to noise in his ears and vertigo.  

A VA hospital summary, dated in February 1970, shows that the 
veteran underwent a left stapedectomy on February 5, 1970, 
because of a large air bone gap and hearing loss in the left 
ear.  The summary indicates that the veteran's postoperative 
course was unremarkable, and that he was discharged from the 
hospital in good condition after nine inpatient days.  In an 
April 1970 letter, the veteran claimed entitlement to a 
temporary total rating based on convalescence for a period of 
two months after his surgery.  He further stated that his 
left stapedectomy was not an uneventful operation; that he 
experienced extreme dizziness; that his left ear hearing had 
not returned postoperatively; and that he would have to 
undergo a revision of the earlier procedure.  There was no 
claim that he was unemployable.  

A VA hospital summary, dated from May to June 1970, shows 
that the veteran had previously had a left stapedectomy in 
February 1970, without an improvement in hearing and with 
continued complaints of unsteadiness.  Postoperative 
audiometry revealed moderately severe mixed hearing loss with 
good discrimination and a non-reactive labyrinth on the left.  
He underwent an exploratory tympanotomy and revision of his 
left stapedectomy on May 26, 1970.  The hospital summary 
showed that postoperatively he had minimal dizziness and no 
unsteadiness when walking.  

A rating decision of September 1970 granted an increased 
rating of 30 percent for the veteran's service-connected 
labyrinthitis, effective February 5, 1970, the date of his 
left stapedectomy, bringing his combined service-connected 
disability rating to 60 percent.  The issue of a temporary 
total rating based on convalescence under the provisions of  
38 C.F.R. Part 4, § 4.30 was deferred pending further 
development.  

In an October 1970 letter to the RO, the veteran stated that 
he was unable to return to work after his hospitalization and 
surgery in February 1970, and that after his second procedure 
in May 1970, he resumed work in the second week of June 1970.  
A rating decision of November 1970 granted a temporary total 
rating under 38 C.F.R. Part 4, § 4.30 based on post-surgical 
convalescence, commencing on February 3, 1970, the date of 
his first hospital admission, and continuing through May 
1970.  A subsequent rating decision in August 1997 extended 
the temporary total disability rating based on convalescence 
through July 1970.

At the time of a VA neurological examination in June 1972, 
the appellant reported that he was employed as a carpenter by 
the Newark, New Jersey, Board of Education; that he had 
missed two months from work in the past year due to treatment 
and hospitalization for a back condition, pain in his right 
leg, and dizziness.  

Following a VA audiological evaluation in August 1972, a 
rating decision of September 1972 granted an increased rating 
of  40 percent for the veteran's bilateral defective hearing.  
His combined service-connected disability remained 60 percent 
disabling.

At the time of a VA audiological examination in June 1975, 
the appellant reported that he was employed as a carpenter by 
the Newark, New Jersey, Board of Education; and that he had 
lost 20 days from work in the last year due to back trouble 
and dizziness.  

A report of VA audiometric examination in January 1977 
revealed moderately severe sensorineural hearing loss in the 
right ear with excellent speech discrimination ability, a 
profound hearing loss in the left ear, and a non-functioning 
labyrinth in the left ear.  

A rating decision of March 1977 continued the prior 40 
percent evaluation for the veteran's service-connected 
bilateral defective hearing as well as the 30 percent 
evaluation for labyrinthitis. 

A report of VA audiometric examination in October 1986 
revealed moderate to severe sensorineural hearing loss in the 
right ear with speech discrimination of 94 percent correct, a 
profound hearing loss in the left ear, and bilateral constant 
tinnitus.  A rating decision of December 1986 confirmed and 
continued the prior ratings for the veteran's service-
connected bilateral defective hearing and labyrinthitis.  The 
veteran initiated an appeal, seeking increased ratings for 
those disabilities.

A personal hearing was held at the RO in October 1988.  The 
veteran testified that he worked as a carpenter, and that he 
often had difficulty in distinguishing voices when two people 
talked simultaneously or when working in a noisy environment.  
He described dizzy spells and tinnitus, and noted that he 
frequently had minor spells of vertigo as well as occasional 
severe episodes of balance disturbance and vertigo. There was 
no claim that the veteran was unemployable.  A transcript of 
the testimony is of record.

A December 1988 letter from Dr. Zapanta stated that he had 
been treating the veteran for profound hearing loss, status 
post labyrinthitis, and tinnitus.

A report of VA audiometric examination in January 1989 shows 
that the veteran reported that he was a carpenter, but was 
retiring; that he had bad hearing, severe low back pain, 
tinnitus, dizziness; and pain in the left hip and leg; and 
that he had missed 22 days from work in the past year due to 
dizziness and nausea.  Examination revealed a moderate to 
severe mixed hearing loss in the right ear with speech 
discrimination of 92 percent correct, a profound 
sensorineural hearing loss in the left ear, and bilateral 
constant hissing tinnitus.  A Hearing Officer's decision of 
March 1989 confirmed and continued the prior ratings for the 
veteran's service-connected bilateral defective hearing and 
labyrinthitis. 

A Board decision of September 1989 denied entitlement to a 
rating in excess of 40 percent for bilateral defective 
hearing and denied entitlement to a rating in excess of 30 
percent for labyrinthitis.  That decision was not appealed.  

A report of VA orthopedic examination, conducted in October 
1989, showed that the veteran was retired.  Based upon the 
findings on examination, the 10 percent evaluation for the 
veteran's service-connected shrapnel wound scar of the 
buttocks was continued.  

Following a VA psychiatric examination in October 1994, a 
rating decision of July 1996 granted service connection for 
post-traumatic stress disorder (PTSD), effective September 2, 
1994, and assigned an evaluation of 30 percent disabling.  
His combined service-connected disability rating was 
increased from 60 to 70 percent, effective September 2, 1994.

On March 30, 1995, the veteran submitted VA Form 21-8940, 
seeking a total disability rating based on unemployability 
due to service-connected disabilities.  In his application, 
he stated that he last worked as a carpenter for the Newark, 
New Jersey, Board of Education; in October 1988; that he 
became too disabled to work in October 1988; that he left his 
last job due to disability; and that he had made no effort to 
obtain other employment.  He stated that his loss of balance 
and loss of hearing acuity made it impossible for him to do 
his work properly; that he could not keep his balance on 
ladders and scaffolds or hear orders properly; and that 
vertigo currently made driving impractical.  He further 
requested increased ratings for his hearing loss and 
labyrinthitis.  In an accompanying letter from his service 
organization representative, it was noted that the veteran 
had held a combined service-connected evaluation of at least 
60 percent, with one condition independently rated as 40 
percent disabling, since October 1988.  

After obtaining and reviewing additional medical evidence 
from VA medical facilities and from his private physicians, 
as well as a report of VA audiologic and audiometric 
examination conducted in May 1995, a rating decision of 
August 1995 denied increased ratings for his service-
connected bilateral defective hearing and labyrinthitis, and 
denied entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  

The veteran appealed, seeking an increased rating for his 
service-connected labyrinthitis and a total disability rating 
based on unemployability due to service-connected 
disabilities.  In addition, he alleged that he did not retire 
in October 1988, but left due to disability; that he sought 
service connection for PTSD; that he sought service-
connection for tinnitus.

A personal hearing was held at the RO in December 1995 before 
a Hearing Officer.  The veteran testified as to his service-
connected disabilities and his treatment prior to 1970.  
During a left stapedectomy in February 1970, something went 
radically wrong during that surgery; that he became nauseous 
and vomited; that he remained in bed for five days 
thereafter; that he was subsequently out of work for four 
months convalescing.  He further testified that he was 
"severed" from his employment as a carpenter due to the 
left stapedectomy in 1970; that he left in 1988 after hurting 
his back on the job; that he hurt his back in 1988 when he 
missed the command to back off when they dismantled a large 
metal scaffold and it pulled his arm down; that he was 
awarded Social Security benefits due to attained age rather 
than due to disability; that he missed a lot of time from 
work in 1988 due to illness; that he filed for terminal leave 
in 1988, and missed work entirely in 1989; that he had made 
no effort to obtain employment since 1988; that he has not 
taken medication for dizziness or vertigo for "quite some 
time", but was taking medications for low back pain and 
PTSD; and that he had been unemployable since his surgeries 
at a VA medical facility on February 5, 1970, and on May 26, 
1970.  
A transcript of the testimony is of record.

Following his testimony, the veteran submitted additional 
evidence into the record, including time sheets showing time 
lost from work in 1988 and in 1989; copies of his previous 
correspondence with VA; VA medical records; VA administrative 
records; a Worker's Compensation Report of Accident showing 
that the veteran injured his right forearm while working with 
a scaffold in a classroom on March 5, 1988, that a recurrence 
took place in January 1989; a letter from his attorney 
informing him of settlement of his Worker's Compensation 
claim, treatment reports private treatment records; an 
unsigned VA Form 9; an Employee Status Form showing that the 
veteran took five and one-half months of terminal leave with 
full salary beginning in October 1988; reports showing lost 
time from work in 1988 and in 1989; and excerpts from medical 
journals and newspaper clippings.

A Hearing Officer's decision, dated in July 1995, granted a 
total disability rating based on unemployability, effective 
March 30, 1995, the date of receipt of the veteran's VA Form 
21-8940 claiming entitlement to that benefit.  A rating 
decision of July 24, 1996 implemented that decision, and the 
veteran was informed of that determination.  

The veteran filed a timely Notice of Disagreement with 
respect to the denial of his claim for a total disability 
rating based on unemployability due to service-connected 
disabilities.

A personal hearing was held at the RO in August 1998 before a 
Hearing Officer.  The veteran testified that he should have 
an effective date prior to March 30, 1995 for the assignment 
of a total disability rating based on unemployability due to 
service-connected disabilities, and that the RO committed 
clear and unmistakable error in not granting a total 
disability rating based on unemployability due to service-
connected disabilities following his left ear surgeries on 
February 5, 1970 and May 26, 1970, or, in the alternative, 
following the termination of his employment in October 1988.  
He testified that he did not retire in October 1988, but took 
terminal leave in order to "protect his pension".  

A Hearing Officer's decision in October 1998 denied the claim 
for an effective date prior to March 30, 1995 for the 
assignment of a total disability rating based on 
unemployability due to service-connected disabilities, and 
denied the claim of clear and unmistakable error in not 
granting a total disability rating based on unemployability 
prior to March 30, 1995.  

A personal hearing was held at the Board in March 1999 before 
the undersigned Member of the Board.  In pertinent part, the 
veteran testified that he is entitled to an effective date 
prior to March 30, 1995 for the assignment of a total 
disability rating based on unemployability due to service-
connected disabilities, and stated that the RO committed 
clear and unmistakable error in not granting a total 
disability rating based on unemployability due to service-
connected disabilities following his left ear surgeries on 
February 5, 1970 and May 26, 1970, or, in the alternative, 
following the termination of his employment in October 1988.  
He testified that he did not retire in October 1988, but took 
terminal leave in order to "protect his pension".  He 
reiterated his claim that his right arm and right shoulder 
injuries occurred as a consequence of his failure to hear 
verbal orders to release pieces of the scaffolding, and that 
the increased hearing loss from his left ear surgeries on 
February 5, 1970, and on May 26, 1970 caused him to not hear 
those orders and, consequently, to suffer injury.  He further 
testified that he did not return to work after his right arm 
and shoulder injuries in March 1988.  He also contended that 
he was entitled to a total disability rating based on 
unemployability from October 1988, at which time he had a 
combined service-connected disability rating of 60 percent 
with a single rating of 40 percent, and was forced to quit 
work.  He stated that he had not taken Antivert, a medication 
to control vertigo, for the past few years.  He based his 
allegation of clear and unmistakable error on VA's failure to 
obtain detailed records pertaining to his left ear surgeries 
on February 5, 1970, and on May 26, 1970.  The veteran's 
daughter, a registered nurse, offered her testimony in 
support of the veteran's claim.  A transcript of the 
testimony is of record.

II.  Analysis

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998) and 38 C.F.R. §§ 3.400 (1998), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, unless otherwise provided.  However, governing 
law and regulations further provide that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 5110 
(b)(2) (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.400, 
3.400(b)(2) and (o)(2) (1998).  These provisions are 
applicable to a claim for a total disability rating based on 
unemployability due to service-connected disabilities.

The Board's review of the record shows that the veteran's 
original claim for a total disability rating based on 
unemployability due to service-connected disabilities was 
received at the RO on March 30, 1995, and that the a total 
disability rating based on unemployability was granted, 
effective March 30, 1995, based on the date of receipt of 
that claim.  The veteran seeks an effective date prior to 
March 30, 1995, for the grant of a total disability rating 
based on unemployability on the premises that he was 
permanently and totally disabled due to his service-connected 
disabilities following his surgeries in February 1970 and May 
1970, or, in the alternative, in October 1988 when he 
discontinued his employment.  

The record shows that in an October 1970 letter to the RO, 
the veteran stated that he was unable to return to work after 
his hospitalization and surgery in February 1970 due to 
convalescence, and that after his second procedure in May 
1970, he resumed work in the second week of June 1970.  A 
rating decision of November 1970 granted a temporary total 
rating based on convalescence commencing on February 3, 1970, 
the date of hospital admission, and continuing through May 
1970.  A subsequent rating decision in August 1997 extended 
the temporary total disability rating based on convalescence 
through June 1970.  The veteran did not file a written claim, 
formal or informal, alleging entitlement to a total 
disability rating based on unemployability in 1970, or at any 
other time prior to March 30, 1995.  The Court of Veterans 
Appeals correctly held that the under the Department's 
regulations an informal claim application must be written.  
Rodriguez v. West, No. 98-7087 (Fed. Cir. Aug. 25, 1999).  
Rather, he called attention to his return to work in his 
October 1970 letter to VA .

It is further contended that the veteran was entitled to a 
total disability rating based on unemployability due to 
service-connected disabilities in October 1988.  However, the 
record shows that the veteran did not file a claim, formal or 
informal, alleging entitlement to a total disability rating 
based on unemployability in October 1988, or at any time 
prior to March 30, 1995.  In addition, while the veteran has 
offered testimony alleging that he was terminated due to 
disability, including his hearing loss and episodes of 
dizziness stemming from his labyrinthitis, he noted on VA 
examination in January 1989 that he was "retiring", and on 
VA examination in October 1989 that he was "retired".  
Further, the record shows that the veteran was awarded Social 
Security benefits based on attained age, rather than because 
he was disabled.  The Board finds no evidence in the record 
which supports a conclusion that the veteran was unemployable 
due to service-connected disabilities following his surgeries 
in 1970 or at the time he discontinued his employment in 
October 1988.  Assuming, for the sake of argument, that the 
veteran was disabled at the time he discontinued work in 
0ctober 1988, the record demonstrates that the veteran had a 
number of nonservice-connected disabilities, including lumbar 
strain with radiation into the lower extremities, a right arm 
and shoulder disability, and defective vision, all of which 
contributed to his inability to continue full-time 
employment.

It is further contended that the veteran had a combined 
service-connected disability rating of 60 percent in October 
1988, with at least one condition independently rated as 40 
percent disabling.  While that assertion is true, such does 
not meet the schedular requirements for a total disability 
rating based on unemployability under the provisions of  
38 C.F.R. Part 4, § 4.16.  

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, and Part 4, § 4.16 (1998).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 3.340, Part 4, § 4.16(a) 
(1998).  

The veteran is not shown to have a single service-connected 
disability ratable at 60 percent or more, or two or more such 
disabilities, with at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more, prior to 
September 2, 1994.  
Governing law and regulations further provide that age may 
not be considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  Age, 
as such, is a factor only in evaluations of disability not 
resulting from service, i.e., for the purposes of pension.  
38 C.F.R. Part 4, § 4.19 (1998).  

The record shows that while the veteran had a combined 
service-connected disability rating of 60 percent as of June 
1972, including a single disability independently rated as 40 
percent disabling, he was employed on a full-time basis at 
that time and did not claim to be unemployable, and there was 
no objective clinical evidence sufficient to support a belief 
that he was unemployable due to service-connected 
disabilities.  While the veteran terminated his employment in 
October 1988, the record shows that in March 1988, he 
sustained a right shoulder and arm disability in an on-the-
job injury for which service-connection is not in effect.  
The medical evidence of record at that time did not establish 
that the veteran was unemployable due to service-connected 
disabilities, and the Board notes that the veteran was 
awarded Social Security benefits based upon attained age, 
rather than based upon disability.  

The Board notes, however, that the record shows that 
effective September 2, 1994, following the grant of service 
connection for PTSD, the veteran had two or more 
disabilities, with one disability ratable at 40 percent, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  In addition, he was unemployed, and his 
capability for vocational activity was considered to be poor 
based on impairment stemming from his service-connected PTSD.  
The Board is of the opinion that, in addition to meeting the 
schedular requirements for a total disability rating based on 
unemployability, the veteran was unable to secure and follow 
a substantially gainful occupation as a result of service-
connected disabilities as of September 19, 1994, the date he 
was seen for psychiatric patient assessment at the outpatient 
clinic at the VAMC, Lyons.  As noted previously, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  
38 U.S.C.A. § 5110 (b)(2) (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.400 (o)(2) (1998).  The Board finds that it 
was factually ascertainable that the veteran's service-
connected disabilities had increased in severity to the point 
of rendering him unemployable on September 19, 1994.  

Based upon the foregoing, an earlier effective date of 
September 19, 1994, is assigned for the grant of a total 
disability rating based on unemployability due to service-
connected disabilities.  To the extent indicated, the appeal 
is allowed.

Clear and Unmistakable Error in the Rating Decision of July 
24, 1996

The appellant contends that the rating decision of July 24, 
1996 was clearly and unmistakably in error in failing to 
assign a total disability rating based on unemployability due 
to service-connected disabilities from the date of his left 
ear surgeries on February 5, 1970 and May 26, 1970, or, in 
the alternative, from the date he discontinued his employment 
in October 1988.  As a preliminary matter, the Board must 
determine whether the veteran has submitted evidence of a 
well-grounded claim of clear and unmistakable error in the 
rating decision of July 24, 1996.  If he has not, his appeal 
must fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
For the reasons set forth below, the Board finds that the 
veteran's claim of clear and unmistakable error in the rating 
decision of July 24, 1996 lacks legal merit. 

It is contended that the VA knew that the appellant was 
unemployable following his left ear surgeries on February 5, 
1970 and on May 26, 1970, although the veteran himself did 
not know it; that the VA sent him back to work for 18 years 
knowing that he was unemployable; and that the failure of the 
RO to obtain the complete records of his left ear surgeries 
on February 5, 1970 and on May 26, 1970 constituted clear and 
unmistakable error.  Additionally, it is contended that the 
VA knew that he was unemployable on a schedular basis in 
1988, but did not tell him.  It is contended that the veteran 
has been unemployed since the date of his fall at work on 
March 5, 1988, injuring his right shoulder and right arm; 
that he is entitled to a grant of a total disability rating 
based on unemployability from the date of those injuries; and 
that the failure of the RO to assign an effective date for 
the grant of a 
total disability rating based on unemployability from the 
date of his right arm and shoulder injuries constituted clear 
and unmistakable error in the rating decision of July 24, 
1996. 

Pursuant to  38 C.F.R. § 3.105(a) (1998), a prior decision 
must be reversed or amended where the evidence establishes 
clear and unmistakable error.  That regulation provides, in 
pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  here evidence establishes such 
error, the prior decision will be 
reversed or amended.
For the purpose of authorizing benefits, 
the rating or other adjudicative decision 
which constitutes a reversal of a prior 
decision on the grounds of clear and 
unmistakable error has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.  

The record shows that the veteran did not submit a claim, 
formal or informal, for a total disability rating based on 
unemployability due to service-connected disabilities under 
the provisions of  38 C.F.R. Part 4, § 4.16 at the time of 
his left ear surgeries on February 5, 1970 and on May 26, 
1970.  No rating decision was promulgated which denied 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities 
following those surgeries.  Further, the veteran did not 
claim entitlement to a total disability rating based on 
unemployability due to service-connected disabilities 
following the termination of his employment in October 1988, 
and no rating decision was issued at that time denying a 
claim for a 
total disability rating based on unemployability due to 
service-connected disabilities. 

Governing regulations, cited above, provide that previous 
determinations which are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (emphasis added).  38 C.F.R. 
§ 3.105(a) (1998).  In this case, there were no previous 
claims for a total rating based on unemployability prior to 
March 30, 1995, and there have been no previous rating 
determinations which have become final and binding as to the 
effective date of a grant of a total disability rating based 
on unemployability due to service-connected disabilities.  
The only rating decision which has addressed that issue, that 
of July 24, 1996, has not become final and binding because it 
was appealed to the Board within the statutory appeals 
period, and currently remains in appellate status.  As the 
allegations of clear and unmistakable error relate to a 
rating decision which has not become final and binding, the 
veteran's claim lacks legal merit.  Sabonis, id. 

As previously noted, the Court has held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  The Board finds 
that the veteran lacks entitlement under the law to sustain a 
claim of clear and unmistakable error in the rating decision 
of  July 24, 1996, because that rating decision has not 
become final and binding.  Accordingly, allegations of clear 
and unmistakable error are inapplicable with respect to that 
decision, and his appeal is legally insufficient under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For the 
reasons stated, that claim is denied.


ORDER

An earlier effective date of September 19, 1994, for the 
assignment of a total disability rating based on 
unemployability due to service-connected disabilities is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Evidence of a legally meritorious claim not having been 
submitted, the claim of 
clear and unmistakable error in the rating decision of July 
24, 1996, is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

 

